In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Village of Irvington, which approved a subdivision plat for the construction of 73 condominium dwellings, the petitioners appeal from a judgment of the Supreme Court, Westchester County, entered January 23, 1980, which dismissed the petition. Judgment affirmed, with one bill of $50 costs and disbursements payable to the respondents appearing on this appeal. As supported by the record, Special Term properly found that there had been no violation of any of the provisions of section 7-738 of the Village Law and that the respondent planning board did not exceed the authority granted to it by the village board of trustees when it approved a subdivision plat with only one access road. Therefore, we find that the planning board’s determination was proper, that it was founded on a rational basis and was not arbitrary and capricious. Moreover, we hold that the planning board, after it was properly designated as lead agency, complied with the requirements of the State Environmental Quality Review Act. Lazer, J. P., Cohalan, Martuscello and Weinstein, JJ., concur.